Dear Mayor Barnette:
You have asked this office to advise you of the law pertaining to the naming of public buildings. The statute of interest is R.S. 42:267 providing:
  A. Except as authorized or provided by law, no public building, public bridge, public park, public fish or game preserve, or public wildlife refuge owned by the state or by any political subdivision of the state or by any institution receiving its support in whole or in part from the state shall be named in honor of any living person.
  B. The officer, officers, board, or commission responsible for naming any public building, public bridge, public park, public fish or game preserve, or public wildlife refuge named in violation of this Section in honor of any person who is still living shall change the name and the officer, officers, board, or commission in charge of such building, bridge, park, preserve, or refuge shall destroy, deface, or remove all plaques, signs, or other evidence of the name of such person appearing on the premises thereof.
  C. Any person may commence a suit in the district court for the parish in which the building, bridge, park, preserve, or refuge is located for mandamus, injunctive, or declaratory relief to require compliance with the provisions of this Section, together with reasonable attorney fees and costs.
Thus, R.S. 42:267 prohibits the naming of any public building owned by the state or a political subdivision such as a municipality in honor of a living person. *Page 2 
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY:_________________________
  KERRY L. KILPATRICK
  ASSISTANT ATTORNEY GENERAL